                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

DOMINION ENERGY TRANSMISSION, INC.,

                   Plaintiff,

v.                                              CIVIL ACTION NO. 1:19CV182
                                                       (Judge Keeley)

0.11 ACRES OF LAND, MORE OR LESS,
IN DODDRIDGE COUNTY, WEST VIRGINIA,
ET AL.,

                   Defendants.

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

      The     plaintiff,        Dominion    Energy      Transmission,        Inc.

(“Dominion”),      seeks   to     condemn   certain     temporary    easements

necessary to repair and stabilize a slip of property neighboring

their existing easement, which was acquired to construct and

operate a natural gas pipeline that runs through West Virginia. To

facilitate expeditious remediation of the slip, Dominion seeks

partial     summary   judgment    regarding    its    right   to   condemn   the

temporary easements, and a preliminary injunction allowing it to

access and possess the property prior to paying just compensation.

After carefully considering the record and the evidence adduced at

a hearing on September 27, 2019, for the following reasons, the

Court GRANTS Dominions’s motion for partial summary judgment (Dkt.

No.   3)    and   motion   for   preliminary    injunction     and   immediate

possession (Dkt. No. 4).
DETI V. 0.11 ACRES                                       1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

                        I. LEGAL FRAMEWORK

     This proceeding is governed by the Natural Gas Act (“NGA” or

“the Act”), which provides private natural gas companies the power

to acquire property by eminent domain. 15 U.S.C. § 717 et seq.

Under the Act, a “natural-gas company” is “a person engaged in the

transportation of natural gas in interstate commerce, or the sale

in interstate commerce of such gas for resale.” Id. § 717a(6). Such

companies may build and operate new pipelines only after obtaining

a certificate of public convenience and necessity (“Certificate”)

from the Federal Energy Regulatory Commission (“FERC” or “the

Commission”). As the Fourth Circuit has summarized:

     The procedure for obtaining a certificate from FERC is
     set forth in the NGA, and its implementing regulations.
     The process begins with an application from the gas
     company that includes, among other information, (1) a
     description of the proposed pipeline project, (2) a
     statement of the facts showing why the project is
     required, and (3) the estimated beginning and completion
     date for the project. Notice of the application is filed
     in the Federal Register, public comment and protest is
     allowed, and FERC conducts a public hearing on the
     application. As part of its evaluation, FERC must also
     investigate the environmental consequences of the
     proposed project and issue an environmental impact
     statement. At the end of the process FERC issues a
     certificate if it finds that the proposed project “is or
     will be required by the present or future public
     convenience and necessity.” In its order issuing a
     certificate, FERC specifies a date for the completion of
     construction and the start of service. The certificate


                                2
DETI V. 0.11 ACRES                                             1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

      may include any terms and conditions that FERC deems
      “required by the public convenience and necessity.”

E. Tenn. Nat. Gas Co. v. Sage, 361 F.3d 808, 818 (4th Cir. 2004)

(internal citation omitted).

      “Once FERC has issued a certificate, the NGA empowers the

certificate holder to exercise ‘the right of eminent domain’ over

any   lands   needed   for   the   project.”   Id.   (citing   15   U.S.C.

§ 717f(h)). The authority by which natural gas companies may

exercise the right is set forth fully in the Act:

      When any holder of a certificate of public convenience
      and necessity cannot acquire by contract, or is unable to
      agree with the owner of property to the compensation to
      be paid for, the necessary right-of-way to construct,
      operate, and maintain a pipe line or pipe lines for the
      transportation of natural gas, and the necessary land or
      other property, in addition to right-of-way, for the
      location of compressor stations, pressure apparatus, or
      other stations or equipment necessary to the proper
      operation of such pipe line or pipe lines, it may acquire
      the same by the exercise of the right of eminent domain
      in the district court of the United States for the
      district in which such property may be located, or in the
      State courts. The practice and procedure in any action or
      proceeding for that purpose in the district court of the
      United States shall conform as nearly as may be with the
      practice and procedure in similar action or proceeding in
      the courts of the State where the property is situated:
      Provided, That the United States district courts shall
      only have jurisdiction of cases when the amount claimed
      by the owner of the property to be condemned exceeds
      $3,000.




                                     3
DETI V. 0.11 ACRES                                       1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

15 U.S.C. § 717f(h). Notably, the “state procedure requirement has

been superseded” by the implementation of Fed. R. Civ. P. 71.1,

which provides the applicable procedure in most condemnation cases.

See Sage, 361 F.3d at 822.

     There are, thus, three essential prerequisites that must be

met prior to any exercise of the power of eminent domain under the

NGA. The natural gas company must only establish that “(a) It is a

holder of a certificate of public convenience and necessity; (b) It

needs to acquire an easement, right-of-way, land or other property

necessary to the operation of its pipeline system; and (c) It has

been unable to acquire the necessary property interest from the

owner.” Rover Pipeline LLC v. Rover Tract No(s) WV-DO-SHB-011.510-

ROW-T & WV-DO-SHB-013.000-ROW-T, No. 1:17cv18, 2017 WL 5589163, at

*2 (N.D. W. Va. Mar. 7, 2017).

     Further, the law in the Fourth Circuit is clear that, “once a

district court determines that a gas company has the substantive

right to condemn property under the NGA, the court may exercise

equitable power to grant the remedy of immediate possession through

the issuance of a preliminary injunction.” Sage, 361 F.3d at 828.

A preliminary injunction is proper when the plaintiff can “[1]

establish that he is likely to succeed on the merits, [2] that he


                                 4
DETI V. 0.11 ACRES                                       1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

is likely to suffer irreparable harm in the absence of preliminary

relief, [3] that the balance of equities tips in his favor, and [4]

that an injunction is in the public interest.” Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008).1

                          II. BACKGROUND

     On October 13, 2017, FERC granted a Certificate to Dominion

authorizing construction of 37.5 miles of natural gas pipeline in

West Virginia (“the Project”) (Dkt. No. 1 at 4). To construct the

Project, Dominion obtained easements by agreement with landowners

and by eminent domain. On March 12, 2019, during a “voluntary”

construction stand-down, Dominion became aware that some earth had

begun to slip onto property outside an existing easement that it

had obtained by agreement. Id. at 5. Aware that the slip would

worsen without remediation, Dominion attempted to contact the owner

of the neighboring property, defendant Anthony Lake (“Lake”), for

     1
       Because the Court refers to the facts and analysis in Sage
throughout this Opinion and Order, it bears noting that Sage
applied the preliminary injunction test from Blackwelder Furniture
Co. v. Seilig Mfg. Co., Inc., 550 F.2d 189, 193-96 (4th Cir. 1977),
which was abrogated by the Supreme Court’s holding in Winter. Real
Truth About Obama, Inc. v. Fed. Election Com’n, 575 F.3d 342, 346-
47 (4th Cir. 2009), vacated on other grounds and remanded, 559 U.S.
1089 (2010), standard reaffirmed in 607 F.3d 355 (4th Cir. 2010).
Nonetheless, Sage is binding on this Court to the extent that its
analysis of each preliminary injunction factor comports with the
requirements of Winter.

                                5
DETI V. 0.11 ACRES                                                    1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

his consent to repair and stabilize the slip. Id. at 1, 5. Because

it was unable to contact him, Dominion requested a variance,

pursuant    to   its   FERC   Certificate,      for   additional      temporary

easements on the neighboring property to conduct earth slippage

remediation (Dkt. Nos. 1 at 5; 1-5; 1-6). On June 28, 2019, FERC

granted Dominion’s request for a variance for a temporary work

space of up to 0.13 acres to remediate the slip (Dkt. Nos. 1 at 5-

6; 1-7).

     On    September   16,    2019,    Dominion   sought   to    exercise   its

authority over 0.11 acres of property located in the Northern

District of West Virginia, which it has been unable to acquire by

agreement, by filing a complaint pursuant to the NGA and Federal

Rule of Civil Procedure 71.1 (Dkt. No. 1). As required by Rule

71.1(c)(2), Dominion included a description of the property, as

well as the interests to be taken (Dkt. Nos. 1 at 3-6; 1-8). On

that same day, Dominion moved for partial summary judgment on its

right to condemn the subject property and sought a preliminary

injunction    allowing   it    to     possess   immediately     the   temporary

easements (Dkt. Nos. 3; 4). To date, no defendant has appeared in

the case or filed an answer pursuant to Fed. R. Civ. P. 71.1(e)(2).




                                        6
DETI V. 0.11 ACRES                                               1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

     On September 27, 2019, the Court conducted an evidentiary

hearing at which, despite having been served by publication, no

defendant appeared. Dominion presented the testimony of Matthew R.

Sickles (“Sickles”), the Manager of Engineering for the Project,

and Andrew L. Lasser (“Lasser”), a Senior Land Agent for the

Project.

               III. MOTION FOR PARTIAL SUMMARY JUDGMENT

     Summary    judgment   is   appropriate   where   the    “depositions,

documents,     electronically   stored   information,       affidavits   or

declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other

materials” establish that “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a), (c)(1)(A). When ruling on a motion for

summary judgment, the Court reviews all the evidence “in the light

most favorable” to the nonmoving party. Providence Square Assocs.,

L.L.C. v. G.D.F., Inc., 211 F.3d 846, 850 (4th Cir. 2000). The

Court must avoid weighing the evidence or determining its truth and

limit its inquiry solely to a determination of whether genuine

issues of triable fact exist. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986).


                                    7
DETI V. 0.11 ACRES                                                               1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

        The moving party bears the initial burden of informing the

Court    of   the    basis   for    the     motion       and   of    establishing       the

nonexistence of genuine issues of fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has made the

necessary showing, the non-moving party “must set forth specific

facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 256 (internal quotation marks and citation omitted).

The “mere existence of a scintilla of evidence” favoring the non-

moving party will not prevent the entry of summary judgment; the

evidence      must   be   such     that    a     rational      trier     of   fact    could

reasonably find for the nonmoving party. Id. at 248–52.

        The Court may only exercise its equitable power to grant a

preliminary injunction after determining “that a gas company has

the substantive right to condemn property under the NGA.” Mid

Atlantic Express, LLC v. Baltimore Cty., Md., 410 F. App’x 653, 657

(4th Cir. 2011) (unpublished decision) (quoting Sage, 361 F.3d at

828). As discussed, to establish that it has the right to condemn,

Dominion      must   demonstrate          only    that    (1)       it   holds    a   FERC

Certificate, (2) it needs to acquire the easements, and (3) it has

been unable to acquire them by agreement. 15 U.S.C. § 717f(h).




                                            8
DETI V. 0.11 ACRES                                       1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

     Dominion has satisfied each of these elements, and is entitled

to partial summary judgment regarding its right to condemn. First,

the parties cannot dispute that FERC issued a Certificate to

Dominion on October 13, 2017, and issued the requested variance to

Dominion on June 28, 2019 (Dkt. Nos. 1-2, 1-7). Second, Dominion

has established that the temporary easements are “necessary and

consistent with the easement rights that FERC authorized [Dominion]

to obtain.” Rover Pipeline LLC, 2017 WL 5589163, at *2. Indeed, the

uncontested evidence in this case demonstrates that the temporary

easements are necessary for repairing and stabilizing the slip.

     Finally, although Dominion has attempted to negotiate with

Lake, it has been unable to contact him despite having negotiated

with him in the past (Dkt. No. 1 at 5). The Court thus concludes

that Dominion has been unable to acquire the easements by contract

or agreement. Therefore, because Dominion has satisfied the three

requirements of 15 U.S.C. § 717f(h), the Court confirms Dominion’s

right to condemn the temporary easements described in the complaint

and GRANTS its motion for partial summary judgment (Dkt. No. 3).

 IV. MOTION FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION

     Given its authority to condemn the subject easements, Dominion

seeks a preliminary injunction permitting it to access and possess

                                9
DETI V. 0.11 ACRES                                               1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

the temporary easements prior to paying just compensation (Dkt. No.

4). A preliminary injunction is proper when the plaintiff can “[1]

establish that he is likely to succeed on the merits, [2] that he

is likely to suffer irreparable harm in the absence of preliminary

relief, [3] that the balance of equities tips in his favor, and [4]

that an injunction is in the public interest.” Winter, 555 U.S. at

20. “[A]ll four requirements must be satisfied,” Real Truth About

Obama, Inc., 575 F.3d at 346, and “[a] preliminary injunction shall

be   granted    only   if   the   moving   party     clearly   establishes

entitlement,” Di Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir.

2017).

      The Court is mindful that “[a] preliminary injunction is an

extraordinary remedy never awarded as of right.” Winter, 555 U.S.

at   24.   Moreover,   “[m]andatory    preliminary   injunctions   do   not

preserve the status quo and normally should be granted only in

those circumstances when the exigencies of the situation demand

such relief.” Sage, 361 F.3d at 828 (quoting Wetzel v. Edwards, 635

F.2d 283, 286 (4th Cir. 1980)). Having given heightened scrutiny to

Dominion’s request for a preliminary injunction in light of the

factors outlined in Winter, the Court concludes that the exigencies

warrant such relief.


                                      10
DETI V. 0.11 ACRES                                                1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

A.     Dominion is likely to succeed on the merits.

       As discussed earlier, Dominion has satisfied the requirements

of § 717f(h) and is authorized to condemn the temporary easements

at issue. It has succeeded on the merits and, thus, has satisfied

the first factor. See Sage, 361 F.3d at 829-30.

B.     Dominion is likely to suffer irreparable harm.

       Dominion must next establish that it will be irreparably

harmed in the absence of an injunction. Winter, 555 U.S. at 20. Its

harm must be likely rather than merely possible. Handsome Brook

Farm, LLC v. Humane Farm Animal Care, Inc., 700 F. App’x 251, 263

(4th Cir. 2017) (citing Winter, 555 U.S. at 22)). After carefully

reviewing the record, the Court concludes that Dominion will suffer

irreparable harm.

       Dominion first avers that courts have routinely held that

undue delay, significant financial harm, and not meeting FERC

obligations are forms of irreparable harm (Dkt. No. 4-1 at 7).

Although it is true that the likelihood that a natural gas company

will   be   unable   to   comply   with   a   FERC   deadline   constitutes

irreparable harm, see, e.g., Sage, 361 F.3d at 829 (finding

irreparable harm where “[i]t would not be possible to meet FERC’s

deadline without a preliminary injunction”), there is no such

                                     11
DETI V. 0.11 ACRES                                            1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

threat here. As Dominion notes in its complaint, it “voluntarily”

stopped construction on the Project, and it has been in a project

stand-down since December 7, 2018 (Dkt. Nos. 1 at 5). Because it is

unclear when Dominion will resume construction, it is speculative,

at best, to suggest that failing to acquire immediate possession to

remediate this slip would prevent Dominion from complying with FERC

deadlines.

     Nevertheless,    under     these     circumstances,     Dominion’s

anticipated economic losses constitute irreparable harm. Typically,

“[m]ere injuries, however substantial, in terms of money, time and

energy necessarily expended in the absence of [an injunction] are

not enough.” Di Biase, 872 F.3d at 230 (quoting Sampson v. Murray,

415 U.S. 61, 90 (1974)). However, this maxim is tied to “[t]he

possibility that adequate compensatory or other corrective relief

will be available at a later date.” Id. In other words, “[w]hile it

is beyond dispute that economic losses generally do not constitute

irreparable harm, this general rule rests on the assumption that

economic losses are recoverable.” N.C. Growers’ Ass’n, Inc. v.

Solis, 644 F. Supp. 2d 664, 671 (M.D.N.C. 2009).

     A   plaintiff   may   “overcome    the   presumption”   against   a

preliminary injunction regarding wholly economic harm, Di Biase,


                                  12
DETI V. 0.11 ACRES                                                       1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

872 F.3d at 230 (citing Hughes Network Syss., Inc. v. InterDigital

Commc’ns    Corp.,     17   F.3d   691,    694    (4th   Cir.   1994)),        in   the

“extraordinary circumstances . . . when monetary damages are

unavailable or unquantifiable.” Handsome Brook, 700 F. App’x at 263

(citing Multi-Channel TV Cable Co. v. Charlottesville Quality Cable

Operating Co., 22 F.3d 546, 551-52 (4th Cir. 1994)). Here, it is

beyond dispute that, if Dominion suffers financial losses as the

result of its inability to access the condemned easements, it will

not   be   able   to   recover     those       losses   in   this   or   any    other

litigation. This weighs in favor of finding irreparable harm. See

In re Transcon. Gas Pipeline Co., LLC, 1:16cv02991, 2016 WL

8861714, at *8 (N.D. Ga. Nov. 10, 2016).

      Treating economic harm as irreparable under the facts of this

case is also consistent with the Fourth Circuit’s holding in Sage,

which considered several species of irreparable harm, including

economic repercussions:

      The district court found that without a preliminary
      injunction the Patriot Project would suffer “undue delay”
      and that this delay would cause “significant financial
      harm both to ETNG and some of its putative customers.”
      This finding has ample support in the record. . . .
      Constructing a ninety-four-mile pipeline is a complex
      project that can only progress in phases. Certain
      portions of the project have to be completed before
      construction can begin on other portions. Therefore, as
      the district court recognized, “any single parcel has the

                                          13
DETI V. 0.11 ACRES                                             1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

       potential of holding up the entire project.” . . .
       Furthermore, ETNG is under an order from FERC to complete
       construction and have the pipeline in operation by
       January 1, 2005. It would not be possible to meet FERC's
       deadline without a preliminary injunction.

       ETNG is also under contractual obligation to provide
       natural gas to several electric generation plants and
       local gas utilities by certain dates. Without a
       preliminary injunction, ETNG would be forced to breach
       these contracts. ETNG's inability to satisfy these
       commitments would have negative impacts on its customers
       and the consumers they serve. . . . ETNG estimates that
       it would lose in excess of $5 million if construction
       delay caused it to breach its contractual obligations to
       supply gas. Finally, delay in the construction of the
       pipeline would hinder economic development efforts in
       several Virginia counties.

Sage, 361 F.3d at 828-29 (internal citation omitted); see also

Columbia Gas Transmission, LLC v. 1.01 Acres, More or Less, 768

F.3d 300, 316 (3d Cir. 2014) (holding that financial harm, along

with    “safety   and   potential   liability   concerns,”   constituted

irreparable harm).

       There is no doubt that Dominion will suffer irreparable

economic harm if it is not permitted to remediate the slip at

issue. At the evidentiary hearing, Dominion estimated that, in its

current state, it will cost approximately $50,000.00 a day to

repair the slip over the course of two weeks. If the slip worsens,

this cost would increase 25-50% depending on the circumstances,



                                    14
DETI V. 0.11 ACRES                                                  1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

plus approximately $5,000.00 to obtain an updated engineering plan

to remediate the slip.

     Moreover, “it is well-settled that unauthorized interference

with a real property interest constitutes irreparable harm as a

matter of law, given that a piece of property is considered a

unique commodity for which a monetary remedy for injury is an

inherently inadequate substitute.” SWN Prod. Co., LLC v. Edge, 2015

WL 5786739, at *5 (N.D. W. Va. Sept. 30, 2015)(quoting 7-Eleven,

Inc. V. Khan, 977 F. Supp. 2d 214, 235 (E.D.N.Y. 2013)). If the

slip is not repaired and stabilized, it will cause irreparable harm

to   both   Dominion’s   existing      easement,     along   which     it   is

constructing   a   natural    gas   pipeline,   and   Lake’s    neighboring

property. And, if left unchecked, the slip will threaten the safety

of Dominion employees, who work in close proximity to heavy

machinery. Cf. United Steelworkers v. Blaw-Knox Foundry & Mill

Machinery, Inc., 319 F. Supp. 636, 641 (W.D. Pa. 1970) (finding

threat to the health and safety of employees sufficient to justify

the issuance of a preliminary injunction).

     Therefore,    Dominion     has    established    that     it    will   be

irreparably harmed in the absence of a preliminary injunction.




                                      15
DETI V. 0.11 ACRES                                       1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

C.   The balance of equities tips in Dominion’s favor, and an
     injunction is in the public interest.

     The third and fourth elements of the preliminary injunction

test require Dominion to establish clearly that the balance of

equities tips in its favor and that an injunction also is in the

public interest. Winter, 555 U.S. at 20. In cases involving

significant public interest, courts may “consider the balance of

the equities and the public interest factors together.” As the

Fourth Circuit has explained:

     Even if Plaintiffs are likely to suffer irreparable harm
     in the absence of a preliminary injunction, we still must
     determine that the balance of the equities tips in their
     favor, “pay[ing] particular regard for the public
     consequences in employing the extraordinary remedy of
     injunction.” Weinberger v. Romero-Barcelo, 456 U.S. 305,
     312, 102 S.Ct. 1798, 72 L.Ed.2d 91 (1982). This is
     because “courts of equity may go to greater lengths to
     give ‘relief in furtherance of the public interest than
     they are accustomed to go when only private interests are
     involved.’” E. Tenn. Nat. Gas Co. v. Sage, 361 F.3d 808,
     826 (4th Cir. 2004) (quoting Virginian Ry. Co. v. Sys.
     Fed'n No. 40, 300 U.S. 515, 552, 57 S.Ct. 592, 81 L.Ed.
     789 (1937)).

Int’l Refugee Assistance Project v. Trump, 857 F.3d 554, 602 (4th

Cir. 2017).

     Particularly in light of the significant public interest at

issue, the irreparable harm Dominion likely will suffer outweighs

the effect of an injunction on the defendants. Granting Dominion

                                16
DETI V. 0.11 ACRES                                                 1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

immediate access to remediate the slip now will actually limit the

impact on Lake’s property. Indeed, if the slip is left unchecked,

Dominion would need to cut down far more trees than already

necessary to remediate the slip. In addition, the fact that an

injunction will temporarily deprive him of his land now rather than

later is not “a type of an inherent harm that is irreparable,” but

rather an ordinary burden of citizenship. Sage, 361 F.3d at 829. At

bottom, it is the NGA and the FERC Certificate that are responsible

for   any   injuries    to   Lake,    and   delaying   access   until     just

compensation is paid will do nothing to alleviate this burden. See

id. (“This is simply a timing argument . . . .”); Columbia Gas, 768

F.3d at 316 (“The Landowners have not stated any concrete injury

other than the loss of the easements over their land . . . .”).

      Here,   FERC     concluded     that   “the   public   convenience    and

necessity” required approval of the Project, and that the “benefits

that the [Project] will provide to the market outweigh any adverse

effects on existing shippers, other pipelines and their captive

customers, and landowners and surrounding communities” (Dkt. No. 1-

2 at 32). And by granting Dominion’s requested variance, FERC

similarly concluded that the temporary easements for stabilizing

and repairing the slip “is necessary to avoid addition and/or


                                       17
DETI V. 0.11 ACRES                                            1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

greater   impacts”   to   Dominion’s   existing   easement   and   Lake’s

neighboring property (Dkt. No. 1-7 at 2). The Court will not

second-guess FERC’s determination. Moreover, “the public has an

interest in insuring that property owners enjoy the exclusive use

of their property.” Markfork Coal Co. v. Smith, No. 5:10-cv-00069,

2010 WL 742560, at *5 (S.D. W. Va. Feb. 26, 2010). Remediating the

slip will, thus, serve the public interest by insuring that Lake

can enjoy the exclusive use of his property.

     In summary, the Court has carefully considered each of the

four factors articulated in Winter, and has given them heightened

scrutiny in light of Dominion’s request for a mandatory preliminary

injunction. Dominion has carried its burden to clearly establish

that it will be irreparably harmed in the absence of a preliminary

injunction, that the harm to Lake does not outweigh Dominion’s

harm, and that granting immediate access is in the public interest.

Therefore, the Court GRANTS Dominion’s motion for preliminary

injunction and immediate possession of the easements at issue.

                            V. CASH DEPOSIT

     Having determined that immediate access is appropriate in this

case, the Court must further determine the conditions under which

such access should be granted. As an initial matter, the Court is

                                  18
DETI V. 0.11 ACRES                                                 1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

satisfied   that   Dominion    is   capable    of   providing   “reasonable,

certain, and adequate provision” that the defendant will obtain

compensation prior to having their occupancy disturbed. Sage, 361

F.3d at 824 (citing Cherokee Nation v. S. Kan. Ry. Co., 135 U.S.

641 (1890)). Dominion has repeatedly expressed a willingness to

deposit money with the Court pursuant to Federal Rule of Civil

Procedure 65(c) (Dkt. No. 4-1 at 8). Therefore, upon consideration

of these facts, the Court finds that Dominion may immediately

access and possess the relevant easements after the following

conditions have been satisfied:

(1)   Effective upon entry of this Memorandum Opinion and Order and

      satisfaction of the conditions discussed below, Dominion is

      granted immediate possession of the easements described in its

      complaint, consistent with the FERC Certificate and Variance.

(2)   Pursuant to the Federal Rules of Civil Procedure 65(c), 67,

      and 71.1(j)(l), the right to immediate possession of the

      easements    on   this   property   is   contingent   upon   Dominion

      satisfying two requirements as to security. First, pursuant to

      the provisions of Fed. R. Civ. P. 71.1(j), Dominion must

      deposit with the Clerk of Court (“Clerk”) a certified check in

      an amount of $5,000.00 for the easements sought. The Clerk

                                     19
DETI V. 0.11 ACRES                                                  1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

      shall deposit the amount received into the registry of this

      Court and then, as soon as the business of the Clerk’s office

      allows, the Clerk shall deposit these funds into the interest-

      bearing Court Registry Investment System administered by the

      Administrative Office of the United States Courts as Custodian

      pursuant to Fed. R. Civ. P. 67.

(3)   This value shall not be construed as any indication of the

      floor or ceiling of the ultimate amount of just compensation,

      if any, to which any interest-holder is entitled. Instead, the

      eventual compensation award by this Court, a jury, or a

      compensation commission may be lower, higher, or the same as

      the amount Dominion is required to provide as security.

(4)   Pursuant to Fed. R. Civ. P. 71.1(j)(2), the deposit of these

      funds for the identified property shall constitute Dominion’s

      agreement that the interest-holder can access up to $3,001.00.

      Such    withdrawal    is    at   the   landowner’s   peril,   and    all

      defendants are advised that, if the ultimate compensation

      award is less than the amount withdrawn, the interest-holder

      will be liable for the return of the excess with appropriate

      interest. If multiple defendants claim an interest in any of

      the    easements,    each   defendant    claiming    an   interest   can

                                       20
DETI V. 0.11 ACRES                                                   1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

      withdraw only its proportionate share of the funds identified

      for that easement and attributable to its claimed interest.

(5)   Furthermore, such defendants shall be entitled to interest

      calculated pursuant to 28 U.S.C. § 1961 from and after the

      date of entry of this Memorandum Opinion and Order on the

      difference between the principal amount deposited with the

      Court   by   Dominion   and   the    amount   of    just   compensation

      determined by the Court, if any, if such determination of just

      compensation to be paid exceeds the amount deposited by

      Dominion.

(6)   A defendant who wishes to draw on the deposited funds shall

      file a motion for disbursement of funds with the Court and

      shall include a certificate of service evidencing service of

      the motion on all other persons with a property interest in

      the same parcel or easement, if any. Any person objecting to

      the   disbursement   shall    have   14   days     to   file   a   written

      objection with the court. The Court will then resolve any

      objections and issue an order on the withdrawal request. If

      there are no other persons with an interest in the property,

      disbursement will be permitted only by a separate order of the

      Court, but the period for objections will not apply.

                                     21
DETI V. 0.11 ACRES                                        1:19CV182

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. NO. 3] AND MOTION
FOR PRELIMINARY INJUNCTION AND IMMEDIATE POSSESSION [DKT. NO. 4]

                           VI. CONCLUSION

     In conclusion, for the reasons discussed, the Court:

     (1)   GRANTS Dominion’s motion for partial summary judgment

           (Dkt. No. 3);

     (2)   GRANTS Dominion’s motion for preliminary injunction and

           immediate possession (Dkt. No. 4); and

     (3)   As set forth above, DIRECTS Dominion to deposit funds

           prior to accessing and taking possession of the property.

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record.

DATED: September 30, 2019.

                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE




                                 22
